Citation Nr: 0720186	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-01 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connected 
headaches, fatigue, loss of strength, multiple joint pain, 
shortness of breath, loss of memory, low back pain, 
dizziness, and muscle pains all due to Gulf War undiagnosed 
illness, currently evaluated at 20 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from March 1973 to 
September 1977 and from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted an increased rating for service connected 
undiagnosed illness, evaluating it at 20 percent, effective 
from November 9, 1999, the date of receipt of the veteran's 
claim.  The RO issued a notice of the decision in October 
2000 and a corrected notice of decision in December 2000.  
Thereafter, in June 2001, the veteran submitted another 
statement, wherein he sought a rating in excess of 20 percent 
for his service connected undiagnosed illness.  On December 
14, 2001 the RO issued another decision, wherein it continued 
the 20 percent evaluation.  It supplied a notice of the 
decision on December 19, 2001.

Subsequently, more than one year later on December 26, 2002, 
the RO received a statement from the veteran, which the RO 
thereafter construed as a timely Notice of Disagreement 
(NOD).  See 38 U.S.C.A. § 7105 (requiring that veteran file 
NOD within one year after the date of the notice of 
decision); 38 C.F.R. § 20.302(a).  In October 2003 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
December 2003, the veteran timely filed a substantive appeal.  
The RO supplied a Supplemental Statement of the Case (SSOC) 
in January 2005.

The veteran did not request a Board hearing on this matter.

With respect to the timeliness of the veteran's NOD, the 
Board determines that, according to 38 C.F.R. § 20.305(a), it 
was indeed timely despite the fact that the RO received it 
after the expiration of the one-year period for filing.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.302(a).  Pursuant to 
38 C.F.R. § 20.305(a), "a response postmarked prior to the 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by [VA].  
In calculating this 5-day period, Saturdays, Sundays and 
legal holidays will be excluded."  38 C.F.R. § 20.305(a).  
The record does not reflect a postmark for this 
correspondence, and thus, the Board must presume the postmark 
to be five days prior to the date that the RO received the 
document (i.e., five days prior to Thursday, December 26, 
2002), exclusive of weekend days and legal holidays, such as 
Christmas.  Excluding Saturday, December 21, 2002, Sunday, 
December 22, 2002 and Wednesday, December 25, 2002, the Board 
finds that five days prior to the date of receipt falls on 
Thursday, December 19, 2002, which is within the one-year 
time period within which a veteran must file an NOD.  
Accordingly, the NOD was timely.    

It is contended on behalf of and by the veteran that "he 
deserves a separate evaluation for the presumptive Gulf War 
conditions of [CFS] and fibromyalgia because he is a Gulf War 
veteran, he has a diagnosis of CFS and fibromyalgia both 
presumptive Gulf War conditions," and that "he currently 
has symptoms of undiagnosed illness, such as shortness of 
breath and dizziness that are unrelated to either his 
fibromyalgia or his CFS."  The decision below addresses the 
claim for a rating in excess of 20 percent for the veteran's 
gulf war illness with a history of multiple symptoms, to 
include headaches, fatigue, loss of strength, multiple joint 
pain, loss of memory, low back pain, and muscle pains.  The 
RO has rated this disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (fibromyalgia) and the Board's decision 
reflects consideration of the same rating criteria.  The 
issues of whether the veteran is entitled to a separate 
compensable rating for chronic fatigue syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 6354, dizziness or 
shortness of breath are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 
   

FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide, no prejudice o the veteran resulted.
2.	The veteran's service connected Gulf War undiagnosed 
illness or fibromyalgia remains symptomatic, to include 
widespread musculoskeletal pain and tender points, 
fatigue, sleep disturbance, stiffness, paresthesias, 
headache, depression and anxiety; while such symptoms 
occur more than 1/3 of the time, they are episodic or not 
constant or nearly constant and they are not refractory to 
therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
headaches, fatigue, loss of strength, multiple joint pain, 
shortness of breath, loss of memory, low back pain, and 
muscle pains all due to Gulf War undiagnosed illness or 
fibromyalgia have not been met.  38 U.S.C.A. §§1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5025 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2001 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The July 2001 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service connected 
disability had increased in severity beyond the evaluation 
currently assigned.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  It also specifically asked the veteran to inform 
VA about and provide any other supporting evidence or 
information.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, notice of the two Dingess elements would 
not have operated to alter the outcome in the instant case 
where evidence establishing a greater level of disability is 
lacking.  Sanders, at *5 (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  In addition, the Board finds it noteworthy 
that the veteran has not raised an earlier effective date 
claim and, as demonstrated by his May 2007 Brief, the veteran 
has shown that he has actual knowledge of the different 
disability ratings and Diagnostic Codes relating to his 
service connected Gulf War illnesses.  Dalton, 21 Vet. App. 
at 30; see Brief at 2-3.  In view of the foregoing, the Board 
cannot conclude that this defect in Dingess notice affected 
the essential fairness of the adjudication, and therefore, 
the presumption of prejudice is rebutted.  Id., at *10.  
       
The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
September 2000 RO decision that is the subject of this appeal 
in its July 2001 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the October 
2003 SOC and the January 2005 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.      

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive multiple VA examinations, which were thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Laws & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to rating service connected undiagnosed illness, 
38 C.F.R. § 3.317(a)(5) provides that such a "chronic 
disability resulting from an undiagnosed illness  . . . shall 
be rated using the evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar."  Similarly, 38 C.F.R. § 4.20 permits a rating 
entity to rate on the basis of a closely related disease or 
injury in which not only the function affected, but the 
anatomical location and symptomatology are closely analogous 
when a veteran has an unlisted condition, such as Gulf War 
illness.  38 C.F.R. § 4.20.  

In the present case, the RO has rated the veteran under 38 
C.F.R. § 4.71a, Diagnostic Code 5025, which sets forth the 
rating criteria for fibromyalgia (fibrositis, primary 
fibromyalgia syndrome).  Pertinent to the instant appeal, a 
veteran who has this disorder and exhibits widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that that are episodic, 
with exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time will generate a 20 percent 
evaluation, while a veteran with these associated symptoms 
that are constant, or nearly so, and refractory to therapy 
will generate a maximum 40 rating.  A note accompanying this 
Diagnostic Code defines "widespread pain" as pain in both 
the left and right sides of the body, that is both above and 
below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.
  
b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
A June 1999 private medical report by Dr. J.G. indicates that 
the veteran functioned at his job quite well.  The veteran 
complained of some dizziness when walking, vague numbness in 
the left arm and trunk that would come and go, daily 
headaches with accompanying pain rated at a 9/10, and he 
reported that he had a bad memory.      

A neurological examination revealed essentially normal 
results, but the clinician nonetheless ordered an MRI for the 
veteran's headaches.  This MRI was unremarkable.     

A July 1999 private medical report also by Dr. J.G., 
indicates that the veteran complained of head, knee, neck and 
low back pain with some dizziness.  He rated the neck pain as 
a 9/10 and the back pain as a 10/10.  At this time the 
veteran had a normal gait, with no proximal or distal 
weakness of the upper and lower extremities.  His knee jerks 
were neither hyper nor hypoactive and were symmetrical.  The 
examiner diagnosed the veteran with organic brain syndrome, 
high proteins, elevation of lyme titer I and cerebral 
vascular insufficiency intracranially.  

Dr. J.G.'s August 1999 private medical note reveals that the 
veteran had neck and shoulder pain, difficulty with 
concentration and sleepiness.  At this time, the veteran 
indicated that he spoke with his work supervisor about 
medical retirement.  After a physical examination, the 
veteran was diagnosed with organic brain syndrome and 
polyneuropathy.  

An August 1999 VA medical note conveys that the veteran had 
"major depression with fairly good med response" as well as 
probable sleep apnea.    

September 1999 private medical reports by Dr. J.G. reflect 
that the veteran had headaches daily, rated as a 9/10, as 
well as some joint and muscle pain in the knees and hips.  He 
complained of fatigability, and he fell asleep when Dr. J.G. 
was asking questions.  A diagnosis of sleep apnea also was 
noted.  

A December 1999 VA medical note indicates that the veteran 
was "[s]leeping better now on CPAP [Continuous Positive 
Airway Pressure machine]." This report also observed that 
the veteran was responding fairly well to medication for his 
depression.  Another December 1999 private medical record 
indicated that the veteran had used a CPAP for his sleep 
disorder, which he had tolerated well without any problem.  
At this time the veteran continued to report a 24/24 
sleepiness scale with evening insomnia, but noted that he had 
significant stress at work and in his personal life.  The 
examiner determined that it was very possible that these 
other problems were interfering with the validity of the 
veteran's sleepiness scale on that day.  Overall, however, 
the veteran stated that "he does feel better on the CPAP."

February 2000 VA medical reports disclose the veteran's 
complaints of chronic fatigue, joint pain, mental disorder, 
headache and sleep apnea.  He had a steady gait and was alert 
and oriented.  He used a CPAP to sleep.      

An April 2000 VA medical record indicates that the veteran 
had continued and questionably worsening concentration, 
comprehension, anergia, insomnia and fatigue, which made work 
more difficult and required him to take two to three days off 
per week.  His depression was generally well controlled with 
medication, and his sleep apnea appeared to be benefited by 
the CPAP, although the veteran's cessation of klonopin made 
it difficult to accurately assess.  The physician offered his 
opinion that the veteran had a "tendency to play 'sick 
role.'"  

A May 2000 VA medical examination report conveys that the 
veteran complained of muscle aches, joint pain and chronic 
fatigue syndrome.  At this time the veteran indicated that he 
was unable to keep up with the amount of work that other 
fellow engineers were assigned, and therefore had not 
received a promotion at his job.  A neurological examination 
revealed that the veteran had good recollection of 
information and normal mental status examination.  The 
veteran's straight leg raising was negative and the physician 
detected no palpable spasm in the neck, shoulders or lower 
back.  Based on these data, the physician determined that the 
veteran had a normal neurological examination, and thus, he 
offered no specific findings on his examination.    

A June 2000 VA medical note indicates that the veteran was 
becoming increasingly unproductive at work and that his boss 
had become increasingly intolerant of this.  

August 2000 VA medical reports indicate that the veteran was 
not working anymore and but he indicated that he was getting 
some relief with medications.  It was specifically noted that 
he had a "pretty good med response" for his major 
depression and sleep apnea.     

A November 2000 private medical report by Dr. J.C.T. conveys 
the veteran's report of gradually worsening multiple joint 
pain over the years.  Dr. J.C.T. directed the veteran to 
engage in physical therapy, and between November 2000 and 
March 2001 the veteran did so in the form of massage, 
exercises and other modalities.  In a January 2001 report, 
Dr. J.C.T. observed that the veteran "reported that he is 
improving overall," despite continuing neck pain.  At this 
time, the physician instructed the veteran to decrease his 
physical therapy.  

Other January 2001 VA medical notes indicate that the veteran 
complained of depression, chronic muscle/joint pain, fatigue, 
headaches, intestinal pains, memory/concentration problems, 
excessive sleeping and withdrawal.  He stated that "I can't 
work because of my illness.  I have never been promoted due 
to low productivity."  At this time, he had received a CPAP 
machine from VA, which he had used regularly with benefit, 
causing him to feel more rested and have better energy.  The 
veteran conveyed that his medications were helping him with 
his depression, anxiety and insomnia.  The clinician assessed 
the veteran as mildly euthymic with some mild 
memory/concentration problems.  

February 2001 to May 2001 VA medical notes reflect that the 
veteran engaged in counseling, which the May 2001 clinician 
noted had been helpful for the veteran.  A June 2001 VA note 
conveys that the veteran had chronic and potentially 
debilitating and progressive sleep apnea, fibromyalgia, 
chronic fatigue syndrome, and recurrent depression.  The 
physician observed that there was no accurate prediction of 
improvement episodes or exacerbations of the same.    

In July 2001, the Office of Personnel Management approved the 
veteran's application for disability retirement.  

June 2002 VA medical notes indicate that the veteran's 
medications continued to help "pretty well" with his 
depression, anxiety and insomnia and that his attendance at 
the VA pain clinic was helping his neck pain.  At this time 
he had also received a cervical epidural injection for 
cervical pain, with good results.  

An October 2003 psychiatric VA report notes that the veteran 
took medication for his depression and anxiety, and continued 
to engage in therapy approximately one every three months, 
which the veteran stated "helps but it is not enough."  The 
veteran had never been hospitalized for mental health issues, 
but he complained of feeling tired all the time.    

A mental status examination disclosed that the veteran had no 
significant deficits with attention, concentration or recent 
memory, and there was no evidence of remote memory problems.  
The clinician also determined that the veteran "clearly has 
a capacity to complete activities of daily living."  The 
veteran had a somewhat euthymic affect, although he described 
his mood as depressed and stated that this feeling comes and 
goes on a daily basis.  He denied anhedonia, stating that he 
enjoyed watching television, listening to music and soaking 
in the hot tub.  He also indicated that he experienced sleep 
apnea, but that a CPAP machine aided his sleep.  He veteran 
reported anxiety "most of the time," but noted that 
medication and exercise helped alleviate the anxiety.  He 
reported having anxiety attacks once per month, but the 
clinician determined that the veteran did not exhibit enough 
symptoms to meet the criteria for this disorder.  

Based on these data, the clinician diagnosed the veteran with 
mild-to-moderate major depression in partial remission, as 
the veteran's statements during the interview suggested that 
he no longer met the full criteria for this disorder.  
Because the depression symptoms did not appear to be severe, 
the examiner stated that it did not play a significant role 
in the veteran's fatigue, loss of strength, multiple joint 
pain, muscle pain or reported memory loss.  

In another October 2003 VA examination report, the veteran 
complained of headaches, dizziness and blurred vision, which 
occurred "all day."  The veteran took aspirin for these 
symptoms, and after a physical examination, the physician 
determined that these symptoms more likely than not were due 
to the veteran's left internal carotid artery stenosis.  With 
respect to the veteran's chronic fatigue syndrome (CFS), the 
veteran reported feeling sleepy all the time and stated that 
he had generalized muscle aches as well as memory loss, 
depression and anxiety.  The clinician indicated that it was 
less likely than not that the veteran's CFS was associated 
with his memory loss, but more likely to be associated with 
loss of strength.  

The veteran also complained of diarrhea for which he took 
fluoxetine, which was not helping, and he was not currently 
working.  A physical examination revealed positive trigger 
points, typical to good points of fibromyalgia, and he had 
reduced muscle strength, but still amounted to 5/5.  The 
physician determined that the veteran's fibromyalgia was 
associated with sleepiness, depression and gastrointestinal 
symptoms, but stated that it was less likely than not that 
the veteran's headaches were associated with the 
fibromyalgia.  The veteran reported symptoms of dizziness, 
sleepiness, fatigue, headaches, loss of strength, multiple 
joint pain and loss of memory had worsened.              

In an October 2003 statement, the veteran discussed his 
difficulties at work due to his Gulf War related illnesses.  

In December 2003, the veteran submitted to another VA 
examination where he complained of low back pain daily with 
an intensity of 8/10 precipitated by sitting up.  He also 
reported numbness in the bilateral arms but not in the lower 
extremities, and stated that he had nonspecific, dull, aching 
headaches, which come and go on a daily basis.  Over the past 
10 years, the veteran conveyed that he experienced dizziness 
upon rising or during activity.  The examiner commented that 
the veteran served as a poor historian and that he found it 
difficult to elicit a solid history about any of his 
particular complaints.  The veteran did not work and spent 
days at home resting or on a computer.  

A physical examination revealed a depressed mood and antalgic 
gait.  The veteran had full strength in all muscle groups of 
both the upper and lower extremities.  A neurological 
examination was completely unremarkable, and visual 
inspection of the low back and neck did not reveal any fixed 
deformity or paraspinal musculature abnormality.  The 
clinician could not perform range of motion testing of the 
back, as the veteran refused to remove the back brace he was 
wearing.   

Based on these data, the examiner offered his impression that 
the veteran's dizziness resulted from vascular pathology 
within the head including internal carotid artery stenosis, 
as well as a tortuous basilar artery.  As for the headaches, 
the clinician could not offer a firm diagnosis, as they were 
so nonspecific, but they appeared to be part of the veteran's 
generalized fatigue syndrome, as well as an affect problem.  
He emphasized that the veteran "does demonstrate a 
significant amount of functional overlay and many of the 
diagnostic decisions are influenced by this."  The clinician 
could not offer a firm diagnosis with respect to the 
veteran's loss of memory, but determined that the veteran had 
mechanical neck and low back pain, with the former commencing 
just a few months earlier.                

A January 2004 VA medical examination report notes the 
veteran's attestation of global muscle pain, which was 
"fairly constant with minimal alleviating or exacerbating 
factors."  The veteran also stated that his hands go numb at 
times, specifically with the use of a mouse on the computer, 
and that he has some hand clumsiness and loss of dexterity.  
With respect to his knees, the veteran conveyed that he had a 
global achy pain, which worsened with prolonged sitting, 
ascending, descending and kneeling.  He had engaged in 
physical and pool therapy in the past.

A physical examination of the hands revealed a positive 
compression test bilaterally in the carpal tunnel region, no 
evidence of atrophy, intrinsic strength of 5/5, thenar 
strength of 5/5 and APB strength of 5/5.  The veteran could 
make a full fist and had full range of motion of  the 
bilateral wrists. 

A physical examination of the knees disclosed normal and 
stable patella tracks.  While the examiner noted that the 
veteran ambulated with a cane and walked with bilateral knee 
braces with cutout patellae, he had a full rage of motion of 
zero degrees to 140 degrees bilaterally.  His knees appeared 
stable to varus or valgus stress at zero degrees to 30 
degrees.  He had no specific tenderness or joint tenderness 
or effusions.  The veteran's knee was stable at zero to 30 
degrees of flexion, varus or valgus stress.  He had negative 
anterior and posterior drawer signs, and exhibited 5/5 muscle 
strength throughout.

Based on these data, the examiner diagnosed the veteran with 
bilateral carpel tunnel syndrome; fibrolmyalgia; 
patellofemoral pain syndrome, bilateral knees; and Gulf War 
syndrome.  He noted that it was difficult to pinpoint the 
exact diagnosis for the veteran, but concluded that, with 
respect to the veteran's knees, "he will likely benefit from 
his physical therapy protocol."   

In October 2006, the SSA issued a decision, which determined 
that the veteran had been "disabled" from August 25, 2001, 
which meant that he was unable to engage in any substantial 
gainful activity by reason of a medically determinable 
physical or mental impairment of combination of impairments 
that can be expected to last for a continuous period of not 
less than 12 months.  



b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim for a rating in excess of 20 percent for 
his service-connected gulf war syndrome or fibromyalgia.  
Specifically, while the Board acknowledges that the veteran 
has frequent symptoms of headaches, fatigue, loss of 
strength, multiple joint pain, loss of memory, low back pain, 
and muscle pains, which could weigh in favor of a higher 
rating of 40 percent under the criteria for rating 
fibomyalgia found in 38 C.F.R. § 4,71a, Diagnostic Code 5025, 
the evidence of record discloses that his symptoms have not 
been refractory to therapy.  That is, the record reflects 
that the veteran has benefited from treatments of his various 
symptoms, to include through physical therapy, counseling and 
medications at various times spanning from August 1999 
through January 2004.  A May 2000 VA neurological examination 
was normal and following a December 2003 VA neurological 
examination, which was also noted to be unremarkable, the 
clinician reported that the veteran demonstrated "a 
significant amount of functional overlay".  Upon a January 
2004 examination, it was noted that, while the veteran 
ambulated with a cane and walked with bilateral knee braces 
with "cutout patellae", he had a full range of motion of 
both knees.  

The medical evidence also shows numerous diagnosed illnesses 
manifested by some of the same symptoms attributable to the 
veteran's undiagnosed illness, to include organic brain 
syndrome, major depression, sleep apnea, coronary artery 
disease, a seizure disorder, degenerative joint disease of 
the cervical spine and carotid artery stenosis.  See, e.g., 
report of January 2004 VA examination.  As service connection 
is not in effect for these diagnosed diseases, separate 
ratings for symptoms attributable to these disorders are not 
warranted.  

In view of the foregoing, the Board determines that the 
veteran's symptoms more closely align with the current 20 
percent evaluation under Diagnostic Code 5025 rather than 
with a higher rating of 40 percent, which requires that the 
symptomatology be refractory to therapy.    

The matter of whether the veteran is entitled to a separate 
compensable rating or ratings for chronic fatigue syndrome, 
shortness of breath and dizziness is addressed in the remand 
below. 

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected Gulf War 
undiagnosed illness or fibromyalgia has necessitated frequent 
hospitalizations or has caused a marked interference with 
employment beyond that contemplated by the rating schedule.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating for his Gulf War 
undiagnosed illness pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that an 
increased rating is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  






ORDER

A rating in excess of 20 percent for service connected 
headaches, fatigue, loss of strength, multiple joint pain, 
loss of memory, low back pain, and muscle pains all due to 
Gulf War undiagnosed illness or fibromyalgia is denied.
                                                           

                                                             
REMAND

In written argument submitted to the Board in May 2007, the 
veteran's representative contended that the veteran 
"deserves a separate evaluation for the presumptive Gulf War 
conditions of [CFS] and fibromyalgia because he is a Gulf War 
veteran, he has a diagnosis of CFS and fibromyalgia both 
presumptive Gulf War conditions," and that "he currently 
has symptoms of undiagnosed illness, such as shortness of 
breath and dizziness that are unrelated to either his 
fibromyalgia or his CFS."  As noted in the decision above, 
the veteran's gulf war illness is rated as fibromyalgia under 
Diagnostic Code 5025.  Chronic fatigue syndrome is rated 
under Diagnostic Code 6354.  

As the RO has not fully addressed these issues, they are 
REMANDED to the AMC/RO for the following action: 

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006) are fully satisfied 
with respect to the claim for a separate 
compensable rating or ratings for chronic 
fatigue syndrome under Diagnostic Code 
6354, shortness of breath and dizziness.

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran is entitled 
to a separate compensable rating or 
ratings for chronic fatigue syndrome 
under Diagnostic Code 6354, shortness of 
breath and dizziness.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


